Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is responsive to the Request for Continued Examination filed January 17, 2021.  Claims 9-12 are amended. Claims 4 and 16 are cancelled. Claims 1-3, 5-15 and 17-22 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 11-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glass United States Patent Application Publication No.  2015/0213535 in view of Rosenblatt United States Patent Application Publication No.  2008/0113614


(a) providing a first server coupled to a computer communication network for storing an audio-visual file and an identification information associated with said audio-visual file [third-party website offering gift cards  (pp 0016)];
(b) providing a personalized-messaging device configured to communicate with said first server through a customer’s local computer communicatively coupled to said computer communication network [using personal computing device to access third party website (pp 0016), including customized audio and video (pp 0018, 0022-0023)],
wherein said audio-visual file is uploaded to said first server from the customer's local computer [audio file stored ion server (pp 0031); upload own personal video file (pp 0033)],
and wherein said identification information and a version of said audio-visual file are downloaded from said first server to said personalized-messaging device [customized audio, personal message (pp 0019), select existing sound file or create and match to order (pp 0021, 0030; 0033)],
(c) physically coupling said personalized-messaging device with an associated item to form an arrangement  [gift card holder attached to gift card (pp 0019, 0031), downloading to holder (pp 0007, 0016, 0021, 0032-0033)]; and
(d) playing the downloaded version of said audio-visual file stored on said personalized- messaging device upon said personalized-messaging device detecting a triggering event during-presentation of said arrangement to a person [gift card holder included with gift card (pp 0015); user initiates playback (pp 0032)].  

However, in analogous art, Rosenblatt teaches wherein said audio visual file is downloaded from said first server to said personalized-messaging device through the customer's local computer for downloading to said personalized-messaging device via a bidirectional link; wherein said personalized-messaging device returns to said first server an acknowledgment of successful download [system includes computer to direction communicate with personal media device (pp 0024-0025, 0030); through network to content source (pp 0027-0028); content source store media or provide by computer (pp 0028); personal media device sync with computer and sync with content source (pp 0031); determine with a cross check against database whether assets downloaded or not (teaches personal media device acknowledges download) (pp 0044)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the downloading to device through local computer and acknowledgement of Rosenblatt with downloading to personalized messaging device of Glass.  A person of ordinary skill in the art would have been motivated to do this to synchronize content as well as facilitate access to content customization (Rosenblatt: pp 0001).  

As per claim 12, Glass teaches a personalized-presentation system comprising:

(b) a personalized-messaging device configured to communicate with said first server through a customer’s local computer communicatively coupled to said computer communication network, 
wherein said audio-visual file is uploaded to said first server from the customer's local computer [upload video file (pp 0033)], and
wherein said identification information and a version of said audio-visual file are downloaded from said first server to said personalized-messaging device [customized audio, personal message (pp 0019), select existing sound file or create and match to order (pp 0021, 0030); downloading to holder (pp 0007, 0016, 0021, 0032)],
 (c) an item physically coupled to said personalized-messaging device to form an arrangement, wherein said personalized-messaging device is configured to play the downloaded version of said audio-visual file upon occurrence of a triggering event during presentation of said arrangement to a person,  [gift card holder attached to gift card (pp 0019, 0031), downloading to holder (pp 0007, 0016, 0021, 0032-0033)];
Glass does not explicitly teach wherein said audio visual file is downloaded from said first server to said personalized-messaging device through the customer's local computer for downloading to said personalized-messaging device via a bidirectional link; wherein said personalized-messaging device returns to said first server an acknowledgment of successful download.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the downloading to device through local computer and acknowledgement of Rosenblatt with downloading to personalized messaging device of Glass.  A person of ordinary skill in the art would have been motivated to do this to synchronize content as well as facilitate access to content customization (Rosenblatt: pp 0001).  

As per claim 15, Glass in view of Rosenblatt teaches the  personalized-presentation system of claim 12, wherein said audio-visual file and said file identification information are uploaded to said first server for storing from the local computer [Glass: upload file which is then downloaded (pp 0032)].  

.  



Claims 1-2, 8-10, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glass United States Patent Application Publication No.  2015/0213535 in view of Rosenblatt United States Patent Application Publication No.  2008/0113614 and further in view of Potts et al. United States Patent Application Publication No.  2014/0325362.

As per claim 9, Glass teaches a gift arrangement comprising:
(a) a personalized-messaging device configured to store a version of an audio-visual file and an identification information associated with said audio- visual file, wherein said identification information and the version of said audio-visual file are transmitted by a first server [gift card holder attached to gift card (pp 0019, 0031), downloading to holder (pp 0007, 0016, 0021, 0032-0033)]; 
Wherein said personalized-messaging device is configured to communicate with said first server through a customer’s local computer communicatively couple to a computer communication network [using personal computing device to access third party website (pp 0016), including customized audio and video (pp 0018, 0022-0023)],
wherein said audio-visual file is uploaded to said first server from the customer’s local computer and wherein said identification and the version said audio-visual file are downloaded 
(b) an item physically coupled to said personalized-messaging device by a coupling device to form an arrangement [gift card with holder forms a bundle (pp 0031)];
wherein said personalized-messaging device decrypts the version of said audio-visual file and said file identification information transmitted by said first server prior to storing them [download files to holder (pp 0029-0032)]; and
wherein said personalized-messaging device is configured to play said audio-visual file upon occurrence of a triggering event during presentation of said arrangement to a person [user initiates playback (pp 0032)].  
Glass does not explicitly teach wherein said audio visual file is downloaded from said first server to said personalized-messaging device through the customer's local computer for downloading to said personalized-messaging device via a bidirectional link; wherein said personalized-messaging device returns to said first server an acknowledgment of successful download.
However, in analogous art, Rosenblatt teaches wherein said audio visual file is downloaded from said first server to said personalized-messaging device through the customer's local computer for downloading to said personalized-messaging device via a bidirectional link; wherein said personalized-messaging device returns to said first server an acknowledgment of successful download [system includes computer to direction communicate with personal media device (pp 0024-0025, 0030); through network to content source (pp 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the downloading to device through local computer and acknowledgement of Rosenblatt with downloading to personalized messaging device of Glass.  A person of ordinary skill in the art would have been motivated to do this to synchronize content as well as facilitate access to content customization (Rosenblatt: pp 0001).  
	Glass in view of Rosenblatt does not explicitly teach in an encrypted format and decrypt the audio-visual file.
However, in analogous art, Potts teaches in an encrypted format and decrypt the audio-visual file [encrypt, decrypt file (pp 0041, 0068, 0085)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the file of Glass with encryption and decryption of Potts.  A person of ordinary skill in the art would have been motivated to do this to enhance security.

As per claim 10, Glass in view of Rosenblatt and further in view of Potts teaches the gift arrangement of claim 10, wherein said coupling device is a stem, one end of which gets inserted into a mounting hole in said personalized- messaging device's and another end of which gets inserted into said item [Glass: gift card holder (pp 0031, 0033)].  

However in analogous art, Rosenblatt teaches wherein said first server is configured to transmit said audio-visual file and said file identification information to said personalized-messaging device [system includes computer to direction communicate with personal media device (pp 0024-0025, 0030); through network to content source (pp 0027-0028); content source store media or provide by computer (pp 0028); personal media device sync with computer and sync with content source (pp 0031)].
Glass in view of Rosenblatt does not explicitly teach in an encrypted format and decrypt the audio-visual file.
However, in analogous art, Potts teaches in an encrypted format and decrypt the audio-visual file [encrypt, decrypt file (pp 0041, 0068, 0085)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the file of Glass with encryption and decryption of Potts.  A person of ordinary skill in the art would have been motivated to do this to enhance security.


Glass in view of Rosenblatt does not explicitly teach wherein said file identification information comprises a file wrapper.  
However, in analogous art, Potts teaches wherein said file identification information comprises a file wrapper [file wrapper added to copy of presentation file (pp 0085)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the file of Glass with the file wrapper of Potts.  A person of ordinary skill in the art would have been motivated to do this to enhance security.

As per claim 20, Glass in view of Rosenblatt teaches a personalized-presentation system of claim 12.  Glass in view of Rosenblatt does not explicitly teach wherein said triggering event is a manual selection of the downloaded version of said audio-visual file via a user interface of said personal-messaging device.  
However, in analogous art, Potts teaches wherein said triggering event is a manual selection of said audio-visual file via a user interface of said personal-messaging device [trigger is on demand when user requests a specific file (pp 0066)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger of Glass with the trigger of selection of Potts.  A person of ordinary skill in the art would have been motivated to do this to enhance security.

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Glass United States Patent Application Publication No.  2015/0213535 in view of Rosenblatt United States Patent Application Publication No.  2008/0113614 and further in view of Bigley United States Patent Application Publication No.  2017/0200193.

As per claim 18, Glass in view of Rosenblatt teaches the personalized-presentation system of claim 12.  Glass in view of Rosenblatt does not explicitly teach wherein said triggering event is detection of a specific sound.  
However, in analogous art, Bigley teaches said triggering event is detection of a specific sound [voice activation (pp 0062, 0087)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger of Glass with the trigger of Bigley.  A person of ordinary skill in the art would have been motivated to do this to enhance security.

As per claim 19, Glass in view of Rosenblatt teaches a personalized-presentation system of claim 12, wherein said triggering event is a result of a biometric check. Glass in view of Rosenblatt does not explicitly teach wherein said triggering event is a result of a biometric check [biometric password (pp 0063, 0087)].
However, in analogous art, Bigley teaches said triggering event is a result of a biometric check.


8.	Claims 1-3 and 5-8 are rejected under the same rational as claims 13-15 and 17-20 as they do not further limit or define over the claims.

9.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Glass United States Patent Application Publication No.  2015/0213535 in view of Rosenblatt United States Patent Application Publication No.  2008/0113614 and further in view of Karlsson European Patent Application No. EP 1 801 748 A1.

As per claim 21, Glass in view of Rosenblatt teaches the personalized-presentation system of claim 12.  Glass in view of Rosenblatt does not explicitly teach wherein said personalized-messaging device is configured to decrement a value of customer's pre-paid download credits on said first server.  
However, in analogous art, Karlsson teaches a device configured to decrement a value of customer's pre-paid download credits on said first server [account balance decreased for data transmission in pre-paid system (pp 0002)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Glass with the account of Karlsson.  A person of ordinary skill in the art would have been motivated to do this to utilize routine and well-understood teachings in the art of charging for services.

10.	Claims 22 is rejected under the same rationale as claims 21 as it does not further limit or define over the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/UZMA ALAM/Primary Examiner, Art Unit 2457